United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.T., Appellant
and
U.S. POSTAL SERVICE, GLENRIDGE
STATION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1994
Issued: May 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 7, 2011 appellant filed a timely appeal from a May 10, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for an
additional schedule award and a June 10, 2011 decision that denied his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule award decision.
ISSUES
The issues are: (1) whether appellant has more than a 15 percent impairment of the right
arm for which he received a schedule award; and, (2) whether OWCP properly refused to reopen
appellant’s claim for further review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a February 1, 2008 decision, the
Board found that appellant failed to establish that he had a right arm impairment greater than the
15 percent previously awarded and that OWCP properly refused to reopen his case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).2 The law and the facts of the
previous Board decision are incorporated herein by reference.
On March 8, 2011 appellant submitted a schedule award claim. In a February 28, 2011
report, Dr. William M. Craven, an attending Board-certified orthopedic surgeon, advised that he
had evaluated appellant’s right shoulder in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides).3 He found that appellant had a diagnosis-based impairment of class 1 for the right
shoulder rotator cuff tear, with a grade of C and a grade 1 modifier for functional history. Under
clinical studies, Dr. Craven reported that appellant had a positive magnetic resonance imaging
study. He concluded that appellant had an upper extremity impairment of 15 percent.4
In a March 11, 2011 report, an OWCP medical adviser reviewed the record and advised
that current right shoulder range of motion measurements should be obtained to determine if the
range of motion method should be used in evaluating appellant’s schedule award claim. By
letter dated April 1, 2011, OWCP advised appellant that, based on OWCP’s medical adviser’s
review, a current medical assessment was needed to include right shoulder range of motion
measurements.
In an April 8, 2011 report, Dr. Craven provided right shoulder examination findings,
including range of motion measurements. Forward flexion was measured at 150 degrees,
abduction of 145 degrees, internal rotation of 15, external rotation of 15, extension of 20, and
adduction of 30. Dr. Craven diagnosed right shoulder adhesive capsulitis and traumatic rotator
cuff tear. He advised that appellant had reached maximum medical improvement and repeated
his impairment analysis under the A.M.A., Guides, stating that the diagnosis-based calculation
was consistent with appellant’s range of motion deficits. Dr. Craven reiterated that appellant had
15 percent right upper extremity impairment.
By report dated May 4, 2011, a second OWCP medical adviser reviewed the record. He
advised that maximum medical improvement was reached on September 23, 2010. Under
Table 15-34, Shoulder Range of Motion, forward elevation (flexion) of 150 degrees yielded a 3
percent impairment, backward elevation (extension) of 20 degrees yielded a 2 percent
impairment, abduction of 145 degrees yielded a 3 percent impairment, adduction of 30 degrees
yielded a 1 percent impairment, internal rotation of 15 degrees yielded a 4 percent impairment,
2

Docket No. 07-1048 (issued February 1, 2008). In the instant case, adjudicated under file number xxxxxx973,
on May 21, 2003 OWCP accepted that appellant had work-related chronic right shoulder tendinitis. In a March 30,
2006 decision, appellant was granted a schedule award for a 15 percent impairment of the right arm.
3

A.M.A., Guides (6th ed. 2008).

4

Appellant also submitted a number of treatment notes from Dr. Craven and other physicians dated
September 19, 2006 to September 30, 2010 that did not contain an impairment evaluation.

2

and external rotation of 15 degrees yielded a 2 percent impairment, for a total right upper
extremity impairment of 15 percent. The medical adviser concluded that, as appellant previously
received a schedule award for a 15 percent right arm impairment, the evidence did not establish
greater impairment.
By decision dated May 10, 2011, OWCP denied appellant’s claim for an additional
schedule award on the grounds that the medical evidence did not establish that he had more than
a 15 percent impairment of the right arm, for which he was granted a schedule award on
March 30, 2006.
On June 2, 2011 appellant requested reconsideration asserting that he had no use of his
right shoulder starting in March 2003. He submitted a May 2, 2005 report in which Dr. Earl
Thurmond, Board-certified in internal medicine, stated that appellant became totally disabled on
March 3, 2003 due to right rotator cuff tendinopathy and degenerative disc disease of the lumbar
spine, complicated by kidney stones, hepatitis C and hypertension.
In a nonmerit decision dated June 10, 2011, OWCP denied appellant’s reconsideration
request. It found that his argument was irrelevant to the issue of permanent impairment and that
the May 2, 2005 medical report was previously of record and duplicative.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.8
For decisions issued after May 1, 2009, the sixth edition will be used.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”

3

Clinical Studies (GMCS).11 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).12 The sixth edition of the A.M.A., Guides also provides that, under certain
circumstances, range of motion may be selected as an alternative approach in rating impairment.
An impairment rating that is calculated using range of motion may not be combined with a
diagnosis-based impairment and stands alone as a rating.13
ANALYSIS -- ISSUE 1
The Board finds that appellant did not establish that he is entitled to greater than the 15
percent right upper extremity impairment previously awarded.
In a February 26, 2011 report, Dr. Craven, an attending orthopedist, advised that
appellant had a diagnosis-based impairment of class 1 for a right shoulder rotator cuff tear, with
a grade of C, which yielded an upper extremity impairment of 15 percent. Table 15-5, Shoulder
Regional Grid, indicates that a class 1, full thickness rotator cuff tear, has a maximum
impairment of 13 percent.14 This default rating can then be adjusted by utilizing the grade
modifiers found in the net adjustment formula.15 Dr. Craven indicated that appellant had a grade
1 impairment for functional history; but did not provide a grade for physical examination or
clinical studies and did not apply the net adjustment formula. His February 28, 2011 report is
therefore insufficient to establish that appellant has greater than 15 percent right arm impairment.
In an April 8, 2011 report, Dr. Craven provided range of motion measurements for
appellant’s right shoulder and concluded that he had a 15 percent impairment of his right arm,
explaining that the diagnosis-based calculation under the A.M.A., Guides was consistent with
appellant’s range of motion measurements. As found by the medical adviser in a May 4, 2011
report, under Table 15-34, Dr. Craven’s finding of 150 degrees of flexion yields a 3 percent
impairment; 20 degrees of extension yields a 2 percent impairment 145 degrees of abduction
yields a 3 percent impairment; 30 degrees of adduction yields a 1 percent impairment; 15 degrees
of internal rotation yields a 4 percent impairment; and 15 degrees of external rotation yields a 2
percent impairment. The medical adviser properly added the abnormal shoulder motion values
to total 15 percent right upper extremity impairment.16
There is no other medical evidence of record submitted subsequent to the March 30, 2006
schedule award that was affirmed by the Board in its February 1, 2008 decision that provides a
rating for appellant’s right shoulder impairment. Appellant therefore did not establish that he is
entitled to a schedule award greater than the 15 percent awarded on March 30, 2006.
11

Id. at 385-419.

12

Id. at 411.

13

Id. at 390. The A.M.A., Guides explains that diagnoses in the grid that may be rated using range of motion are
followed by an asterisk.
14

Id. at 403.

15

Id. at 405-12, section 15.3.

16

Id. at 474, section 16.4i.

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.17 Section 10.608(a) of the Code of Federal Regulations provide that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).18 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.19 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.20
OWCP procedures provide that claims for increased schedule awards may be based on
incorrect calculation of the original award or new exposure.21 To the extent that a claimant is
asserting that the original award was erroneous based on his medical condition at that time, this
would be a request for reconsideration. A claim for an increased schedule award may be based
on new exposure or on medical evidence indicating the progression of an employment-related
condition, without new exposure to employment factors, resulting in a greater permanent
impairment than previously calculated.22
ANALYSIS -- ISSUE 2
With his June 2, 2011 reconsideration request, appellant asserted that he had no use of his
right shoulder beginning in 2003. It is the claimant’s burden to establish permanent impairment
of a scheduled member or function as a result of an employment injury. OWCP procedures
provide that, to support a schedule award, the file must contain medical evidence which shows
that the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (“date of maximum medical improvement”), describes the impairment in sufficient
detail, and gives a percentage of impairment based on a specific diagnosis, in accordance with
the relevant edition of the A.M.A., Guides.23
17

5 U.S.C. § 8128(a).

18

20 C.F.R. § 10.608(a).

19

Id. at § 10.608(b)(1) and (2).

20

20 C.F.R. § 10.608(b).

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.7(b) (January 2010).
22

A.A., 59 ECAB 726 (2008).

23

Federal (FECA) Procedure Manual, supra note 21 at 2.808(6)(b) (January 2010).

5

Appellant’s assertion, without supportive medical evidence,24 is insufficient to
demonstrate that OWCP erroneously applied or interpreted a specific point of law, or advance a
relevant legal argument not previously considered by OWCP. Consequently, he was not entitled
to a review of the merits of his claim based on the first and second above-noted requirements
under section 10.606(b)(2).25
With respect to the third above-noted requirement under section 10.606(b)(2), on
reconsideration appellant submitted a May 2, 2005 report from Dr. Thurmond that had
previously been reviewed by both OWCP and the Board. Evidence that repeats or duplicates
evidence of record has no evidentiary value and does not constitute a basis for reopening a
case.26
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, it properly denied his reconsideration request.27
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant failed to establish that he is entitled to a schedule award
greater than the 15 percent right upper extremity impairment previously awarded. The Board
further finds that OWCP properly refused to reopen appellant’s case for further consideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

24

See discussion infra.

25

20 C.F.R. § 10.606(b)(2).

26

Freddie Mosley, 54 ECAB 255 (2002).

27

Supra note 19.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 10 and May 10, 2011 are affirmed.
Issued: May 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

